Citation Nr: 0425941	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  97-07 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
anatomical loss of left eye.  

2.  Entitlement to effective date earlier than January 12, 
1999 for the grant of service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU) prior to March 20, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to May 
1968.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the St. Petersburg, Florida Regional Office (RO) which 
denied increased ratings for anatomical loss of the left eye, 
a compensable evaluation for shell fragment wound of the 
scrotum, an effective date earlier than January 12, 1999 for 
the assignment of service connection for PTSD, and a total 
rating based on unemployability due to service-connected 
disability.

During the pendency of the appeal, the veteran withdrew the 
issues of the correctness of a combined rating, increased 
ratings for shell fragment wounds of the right index finger, 
right thigh, and face, and service connection for bilateral 
knee disability in written statement to the RO dated in March 
2001 and upon personal hearing on appeal in March 2001.  He 
also withdrew the issue of entitlement to a compensable 
rating for residuals of shell fragment wound of the scrotum 
in a written statement to the RO dated in May 2004.  

Also during the course of the current appeal, the RO 
increased the veteran's rating for his service-connected PTSD 
from 50 to 100 percent, effective March 20, 2004; this had 
the effect of rendering moot the also then pending issue of 
entitlement to a total rating based on individual 
unemployability (TDIU) for the period beginning March 20, 
2004.  Thus the issue of entitlement to TDIU has been 
recharacterized accordingly as shown on the title page of 
this decision.



FINDINGS OF FACT

1.  The veteran's left eye is enucleated, and the visual 
acuity in his nonservice-connected right eye is 20/15.  No 
significant cosmetic defect has been shown.

2.  The veteran's original claim for entitlement to service 
connection for PTSD was received by VA on July 5, 1995; 
however, there was then no competent medical evidence that 
the veteran had PTSD.

3.  The evidence of record shows that the veteran met the 
criteria for PTSD at a January 12. 1999, VA examination, but 
not before.

4.  Prior to March 20, 2004, service connection had been 
established for: PTSD, evaluated as 50 percent disabling; 
anatomical loss of left eye, evaluated as 40 percent 
disabling; fragment wound left anterior thigh with decreased 
sensation, evaluated as 10 percent disabling; fragment wound 
right index finger, evaluated as 10 percent disabling; 
residuals, fragment wound of scrotum, evaluated as 
noncompensable; fragment wound of, right anterior thigh, 
evaluated as noncompensable.  The veteran's combined 
evaluation was 80 percent.

5.  The veteran has two years of post-high school education 
and post-service work experience as a carpenter, unskilled 
worker, karate instructor, and bouncer.  He last worked full-
time in 1984.

6.  For the period prior to March 20, 2004, the veteran met 
the schedular requirements for TDIU; however, the evidence 
does not establish that he was precluded from all forms of 
substantially gainful employment.  For the period beginning 
May 20, 2004, the veteran's claim of entitlement to TDIU is 
moot. 




CONCLUSIONS OF LAW

1.  A rating in excess of 40 percent for anatomical loss of 
left eye is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.80, 4.84a, Diagnostic Code 6066 (2003).

2.  The assignment of an effective date earlier than January 
12, 1999, for the grant of PTSD is not warranted.  38 
U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2003).

3.  Prior to March 20, 2004, the veteran was not unemployable 
solely as a result of service-connected disabilities, and for 
the period from March 20, 2004, the matter is not in 
controversy.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.341, 4.16, 4.17, 4.19, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II.

In this case, the claim had been filed, and initial 
adjudication had taken place before the VCAA was enacted.  
Thus, preadjudication notice was not provided nor was it 
possible.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
November 1997, July 2000, November 2000 Statements of the 
Case (SOCs), December 1998, February 1999, May 2004 
Supplemental Statements of the Case (SSOCs), September 2003 
letter, and associated correspondence issued since the 
appellant filed his claims, the appellant has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claims.  He was advised that, if he 
adequately identified relevant records with names, addresses, 
and approximate dates of treatment, the RO would attempt to 
obtain evidence on his behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the May 2004 SSOC.  
In addition, the appellant was advised of the specific VCAA 
requirements in the September 2003 letter.  It thus appears 
that all obtainable evidence identified by the veteran 
relative to his claims has been obtained and associated with 
the claims folder, and that he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  See also Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (requiring that the 
Board identify documents in file providing notification which 
complies with the VCAA).  It is concluded that these 
documents essentially informed the veteran to submit any 
information he had, thus fulfilling all the elements of 
38 C.F.R. § 3.159.  See Pelegrini II, supra.

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).



I.  Entitlement to an increased rating
 for anatomical loss of left eye

The service medical records disclose that the veteran was 
injured in September 1967 when a booby trap detonated, and he 
sustained injuries to his left eye.  

By rating action dated in August 1968 RO, based on the 
service medical records and VA examination report, granted 
service connection for blindness, left eye result of fragment 
wound, evaluated as 30 percent disabling, and granted special 
monthly compensation on account of anatomical loss of one 
eye.

By rating action dated in August 1970, the RO increased the 
veteran's disability rating from 30 to 40 percent disabling, 
effective August 1, 1970.  

A VA examination of the eyes was also conducted in January 
1996.  Corrected near visual acuity in the right eye was 
20/20 and far was 20/20.  No diplopia or visual field deficit 
was noted.  It was noted that the prosthesis in the left eye 
was normal, with injection+1 secretions of the conjunctiva.  
The diagnoses were enucleated, left eye, 
blepharoconjunctivitis, left eye, and refractive error right 
eye.  

A VA examination of the eyes was also conducted in March 
2004.  The veteran reported that his right eye was 
occasionally painful.  The left eye was asymptomatic; the 
socket did not bother him.  His uncorrected acuity was 20/30 
in the right.  He manifest refraction was minus 1.00 
spherical yielding a visual acuity of 20/15 in the right eye.  
There was no abnormality of his right pupil.  His visual 
field testing was full to confrontation in the right eye.  
His intraocular pressure was 10 in the right eye.  His slit 
lamp examination revealed normal lids in the right eye, which 
revealed healthy appearing socket in the left eye with mild 
left lower eyelid entropion.  The remainder of the slit-lamp 
examination of the right eye was within normal limits.  He 
had a posterior chamber intraocular lens implant with some 
mild posterior capsular haze.  Dilated fundus examination 
revealed a clear media with a sharp disc margin and a cup-to-
disc ratio of 0.1 in the right eye.  The macula was flat.  
The peripheral retina was attached 360 degrees.  The 
diagnoses were status post enucleation of the left eye; 
pseudophakia, right eye with mild posterior capsular 
opacification; mild refractive error of the right eye, but 
with excellent visual acuity potential; entropion, left lower 
eyelid.  The examiner opined that the veteran was not 
functionally impaired beyond the level of loss of one eye.  
The remaining eye has excellent visual potential.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based upon an average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the appellant, as well as the entire 
history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.41.  Evidence of the present level of 
disability is found in the report of the VA evaluation 
conducted in March 2004.

The appellant is service-connected for the anatomic loss of 
his left eye, but he is not service-connected for any right 
eye disability.  Under 38 C.F.R. § 4.84a, Diagnostic Code 
6066, the anatomical loss of one eye warrants a 40 percent 
evaluation, in addition to special monthly compensation.  An 
additional 10 percent should be added if an artificial eye 
cannot be worn.  38 C.F.R. § 4.84a.

Pursuant to 38 C.F.R. § 4.84a, Diagnostic Code 6066, a 40 
percent rating may be granted where there is anatomical loss 
of one eye with 20/40 vision in the other eye.  A 50 percent 
rating is warranted where the other eye has 20/50 vision.  
Diagnostic Code 6066.  In evaluating visual impairment, 
generally, the rating will be based on the best distant 
vision obtainable after best correction by glasses.  38 
C.F.R. § 4.75 (2003).

The appellant underwent a VA eye examination in March 2004.  
The left eye was prosthetic.  The uncorrected visual acuity 
of the right eye was 20/30 and the corrected visual acuity of 
the right eye was 20/15.

The rating scheme is in some respects a rather mechanical one 
regarding visual acuity.  The Board has considered whether a 
disability rating in excess of 40 percent is available for 
the veteran's anatomic loss of one eye with retained vision 
of 20/40 or better in the other eye.  

It is not disputed that the veteran has an enucleated left 
eye.  As noted above, however, in order to assign a higher 
rating, the record must establish that the veteran's visual 
acuity in the nonservice-connected eye is 20/50.  Here, the 
most recent VA examination has demonstrated that he has 20/15 
vision in the nonservice-connected eye.  The Board concludes 
that the medical findings on examination are of greater 
probative value than the veteran's allegations regarding the 
severity of his disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased rating for anatomical loss of the left eye.  
The Board is unable to find any applicable Diagnostic Code, 
which provides for a disability rating in excess of 40 
percent, plus the special monthly compensation the veteran 
has already been granted.

Where there is serious cosmetic defect (38 C.F.R. § 4.80 
(2003)), where an artificial eye cannot be worn (38 C.F.R. § 
4.84a, Note 6 following Diagnostic Code 6079 (2003)), or 
where there is blindness of both eyes (38 C.F.R. § 
3.383(a)(1) (2003)), additional compensation is warranted.  
Having examined the evidence of record, the Board finds no 
medical evidence of serious cosmetic defect.  Further, as 
noted above, the medical evidence reveals that an artificial 
eye can be and is worn by the veteran.  Finally, the medical 
evidence and the veteran's statements make clear that he is 
not blind in both eyes.

Accordingly, the criteria for a disability rating higher than 
40 percent for the anatomical loss of the left eye are not 
met.  38 C.F.R. §§ 3.383(a)(1), 4.75, 4.84, Diagnostic Code 
6066.  Because the evidence in this case is not approximately 
balanced, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a disability rating in excess of 40 percent 
for the service-connected anatomic loss of the left eye must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board concurs with the RO's conclusion that 
there is no evidence of exceptional or unusual circumstances 
in this case which could support an extraschedular rating for 
the veteran's service-connected anatomic loss of the left 
eye.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996) (noting 
that the Board is not precluded from affirming a conclusion 
of the RO that the criteria for extraschedular consideration 
have not been met); VAOPGCPREC 6-96 at para. 18 (Aug. 16, 
1996).  Section 3.321(b)(1) provides that in the exceptional 
case "where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."

In this case, there is no indication that the disability 
picture associated with the veteran's service-connected 
anatomic loss of the left eye is so exceptional or unusual 
that the normal provisions of the rating schedule do not 
adequately compensate the veteran for such disability.  The 
veteran is in receipt of a schedular 40 percent disability 
rating and special monthly compensation, which contemplate 
the symptoms associated with an anatomical loss of one eye.  
The evidence does not reflect other symptomatology associated 
with the veteran's disability which would warrant increased 
compensation, and there is simply no indication that symptoms 
attributable to the service-connected anatomic loss of the 
left eye have resulted in such extreme impairment as to 
warrant an extraschedular evaluation.  The veteran has not 
required any recent periods of hospitalization for his left 
eye nor is there evidence of marked interference of with 
employment due to his service-connected anatomical loss of 
left eye.  Accordingly, referral for consideration of a 
rating in excess of the currently assigned 40 percent under 
38 C.F.R. § 3.321(b)(1) is not warranted.

II.  Earlier effective date for the award
of service connection for PTSD

A review of the record discloses that the veteran first filed 
a claim for service connection for an acquired psychiatric 
disorder (nervous disorder) in August 1968.  He was notified 
by rating action dated in September 1968 that his claim had 
been denied, but did not file a timely appeal and this 
determination became final.  See 38 C.F.R. § 20.1103 (2003).

The veteran attempted to reopen his claim of entitlement to 
service connection for a nervous disorder in February 1973.  
A March 1973 rating decision denied service connection for a 
nervous condition on the basis that a definite diagnosis was 
not shown in service, and that a diagnosis of anxiety 
reaction was first noted in July 1970.  The veteran filed a 
notice of disagreement with this decision in April 1973 but 
did not ultimately submit a substantive appeal.  

In July 1995, the veteran filed a claim of service connection 
for PTSD.  Subsequent thereto, he was afforded extensive VA 
examination for PTSD purposes but a diagnosis of such was not 
rendered until a psychological evaluation from E. J. B., 
Ph.D., dated January 12, 1999, was received.  Based on such 
findings, service connection for PTSD was granted by rating 
action dated in September 1999, effective from January 12, 
1999.  

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).

In this case, the veteran has not asserted, and the evidence 
does not establish, any claim for service connection for PTSD 
within on year after separation from service.  He maintains 
that the date of the July 1995 claim should be the effective 
date.  He also maintains that due to the long history of 
psychiatric problems it should be assumed that he was 
misdiagnosed.  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).  When determining the effective 
date of an award of compensation benefits, the Board is 
required to review all the communications in the file that 
could be interpreted to be a formal or informal claim for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1996).  During the 
pendency of this appeal, § 3.304(f) was amended, effective 
March 7, 1997.  See 64 Fed. Reg. 32807-32808 (1999).  As 
amended, § 3.304(f) provides that service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter (rather than a 
clear diagnosis); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  Id.

The Board's review of the record reveals a July 5, 1995 claim 
for service connection for PTSD, which the RO denied on the 
basis of no PTSD diagnosis.  The veteran disagreed with this 
decision.  At the time the veteran applied for service 
connection for PTSD in July 1991, there was then no competent 
evidence of record to establish that he, in fact, suffered 
from the very condition for which service connection was 
being sought.  The record then included several VA 
examination reports and VA in- and out-patient treatment 
records; however, none of this evidence includes any findings 
or diagnosis of PTSD.  Significantly, the March 1996 report 
of a VA psychiatric examination for the purposes of 
establishing a diagnosis of PTSD did not include a diagnosis 
of PTSD or any reference to complaints or treatment for that 
condition.  The August 1997 VA PTSD examination report did 
not include a diagnosis of PTSD.  Rather, the January 12, 
1999 statement from E. J. B., Ph.D provided a diagnosis of 
PTSD.  This is the first evidence which PTSD symptoms were 
medically identified.  Thus, although July 5, 1995, is the 
date of claim, January 12, 1999, is the date entitlement 
first arose.  As indicated above, where as here, an 
application for service connection is file more than one year 
after the date of discharge from service, the applicable law 
and regulation provides that the effective date is the date 
of receipt of claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 3.400(b).  
By operation of this legal authority, January 12, 1999 is the 
appropriate effective date for the award of service 
connection for PTSD.

The Board notes that, that veteran has alleged that the VA 
"misdiagnosed" him with various psychiatric disorders 
decades earlier.  The Board agrees with the veteran that, in 
sum, the "facts found," see 38 U.S.C.A. § 5110(a), indicate 
that the veteran's various symptoms, now attributed to PTSD, 
were present before the July 1995 claim.

Nonetheless, service connection for PTSD requires a specific 
diagnosis of PTSD.  See 38 C. F. R. § 3.304(f) (2003).  The 
veteran was not diagnosed with PTSD until January 12, 1999, 
by Dr. E. J. B.  The Board is not a body of medical 
professionals.  It cannot render a judgment as to whether one 
doctor's diagnosis (that is, Dr. B.'s) should override 
another's (VA's prior diagnosis of anxiety reaction).  It is 
not qualified to weigh the two and conclude that one is 
somehow more "valid" than another for the purposes of 
service connection.  In sum, the Board cannot simply conclude 
that the veteran was "misdiagnosed" by VA as the veteran 
urges the Board to do in order to achieve a more favorable 
result for the veteran.  Accordingly, the Board finds that 
January 12, 1999, the date of Dr. B.'s diagnosis, is the date 
on which entitlement arose.

In sum, there is no basis in law or fact to find that the 
veteran filed a claim of entitlement to service connection 
for PTSD prior to January 12, 1999.  As the effective date of 
the grant of service connection for PTSD must be the later of 
the date of claim or the date entitlement arose, the 
effective date cannot be earlier than January 12, 1999, the 
date entitlement arose, and so entitlement to an earlier 
effective date is not established.  38 C.F.R. §§ 3.155, 
3.201, 3.400 (2003).

III.  Entitlement to TDIU
prior to March 20, 2004

For VA purposes, total disability will be considered to exist 
when there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2003).  Total disability ratings for compensation may be 
assigned, where the schedular rating is less than total, when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service- connected disabilities: provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  Marginal employment (generally, where the 
disabled person's earned annual income does not exceed the 
amount established by the Bureau of the Census as the poverty 
threshold for one person) shall not be considered 
substantially gainful employment.  However, if the total 
rating is based upon a disability or combination of 
disabilities for which the Rating Schedule provides an 
evaluation of less than 100 percent, it must be determined 
that the service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a) (2003).

In determining whether a claimant is entitled to TDIU for 
compensation purposes, neither the claimant's non-service- 
connected disabilities nor his or her advancing age may be 
considered.  38 C.F.R. § 3.341(a); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

For a veteran to prevail on a TDIU claim, it is necessary 
that the record reflect some factor, which places the 
claimant's case in a different category than other veterans 
with an equal rating of disability.  Van Hoose v. Brown, 4 
Vet. App. at 363.

Prior to March 20, 2004, the veteran's service-connected 
disability ratings of 50 percent for PTSD, 40 percent for 
anatomical loss of left eye, 10 percent for fragment wound 
left anterior thigh with decreased sensation, 10 percent for 
fragment wound right index finger, 0 percent for residuals, 
fragment wound of scrotum, and 0 percent fragment wound of, 
right anterior thigh, with a combined rating of 80 percent, 
met the schedular criteria for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(a).  Notwithstanding, a grant of TDIU 
also requires that the veteran's service- connected 
disabilities preclude substantially gainful employment.

The Board must now consider whether the veteran's service- 
connected disabilities, without consideration of any of his 
non service-connected disabilities, preclude all forms of 
substantially gainful employment, which are consistent with 
his education and occupational experience.  

The record reflects that the veteran completed two years post 
high school.  Evidence of record indicates that the veteran 
worked as a carpenter, unskilled worker, karate instructor, 
and bouncer.  In his April 2000 claim for TDIU, the veteran 
stated that his service-connected disabilities affected his 
last full time employment as a carpenter in 1984.  

The file contains VA examinations for the veteran's service-
connected disabilities but no treatment records.  Service 
connection for PTSD became effective in January 1999.  The 
evidence of records shows VA PTSD examinations and treatment 
for PTSD dated from January to August 1999, however, none of 
the evidence discussed above shows that the veteran's 
service-connected disabilities alone were the reason for the 
veteran's unemployment prior to March 20, 2004.  

In this regard, VA examinations and treatment records 
described the veteran's PTSD as mild to moderate.  Prior to 
March 20, 2004 the record contains various Global Assessment 
of Functioning (GAF) scores from physicians ranging from 50 
to 60.  GAF scores ranging between 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  

None of the records of examination or treatment describe the 
veteran's PTSD; anatomical loss of left eye; fragment wound 
left anterior thigh with decreased sensation; fragment wound 
right index finger; residuals, fragment wound of scrotum, and 
fragment wound of, right anterior thigh as precluding all 
forms of substantially gainful employment.  Based upon the 
evidence of record, the Board cannot conclude that the 
veteran's service- connected disabilities alone preclude him 
from engaging in substantially gainful employment, and that 
he was totally disabled due to his service-connected 
disabilities of PTSD; anatomical loss of left eye; fragment 
wound left anterior thigh with decreased sensation; fragment 
wound right index finger; residuals, fragment wound of 
scrotum, and fragment wound of, right anterior thigh.  

Consequently, it is the Board's opinion that the veteran's 
service-connected disabilities alone were not sufficient to 
produce the veteran's unemployability prior to March 20, 
2004.  The preponderance of the evidence is against the 
veteran's claim for a TDIU prior to March 20, 2004 and the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002).  Accordingly, the veteran's 
claim for a TDIU must be denied.


ORDER

Entitlement to an evaluation in excess of 40 percent for 
anatomical loss of left eye is denied.  

Entitlement to effective date earlier than January 12, 1999 
for the grant of service connection for PTSD is denied.  

Entitlement to TDIU due to the veteran's service-connected 
disabilities prior to March 20, 2004 is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



